Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	This Office Action is issued in response to the claims filed on 08/31/2018.
Claims 1-20 are pending in this Office Action.	
Priority
3.	Acknowledgement is made of applicant’s claim continuation of international application No. PCT/CN2017/079612, filed on April 6, 2017, which claims priority to Chinese Patent Application No. 201610218370.1, filed on April 8, 2016.
Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 08/31/2018, 06/19/2019, and 9/14/2020 have been considered by the examiner.
Drawings
5.	Fig. 1B, box 202 is objected to because it recites: “…more than ocne…” which should be “…more than once…”
				Claim Interpretation
6.	Claim 1 recites: “…determining a target fingerprint image with the best image quality from the plurality of fingerprint images…”  Examiner interprets the limitation as an evaluation of an image with other images based on a chosen category or an evaluation of an image with a predetermined value and the best image quality is the one 
Claim Rejections - 35 U.S.C. § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.	

8.	Claims 1-2, 8-9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tuneld et al. (US 20160078274), hereinafter “Tuneld”, in view of Choi et al. (US 20120062720), hereinafter “Choi”.
	Regarding claim 1, Tuneld discloses a method for fingerprint unlocking, comprising: 
obtaining a plurality of fingerprint images, by acquiring a plurality of [sets of] fingerprints through adjusting adjustment parameters of a fingerprint acquisition chip of a fingerprint recognition module more than once (paragraph [0048]), in response to detecting that the fingerprint recognition module is pressed (Fig. 1, Fingerprint sensor 102 with associated text), [each fingerprint image corresponding to each set of fingerprints, the each set of fingerprints corresponding to adjustment parameters adjusted each time]; 
determining a target fingerprint image with the best image quality from the plurality of fingerprint images (paragraph [0048]: determining a good image); and unlocking a terminal when the target fingerprint image matches a preset fingerprint image (paragraphs [0048]-[0050]: successful authentication results in unlocking a mobile phone) .
Tuneld does not explicitly disclose each fingerprint image corresponding to each set of fingerprints, the each set of fingerprints corresponding to adjustment parameters adjusted each time.  However, capturing a plurality of images in a photographing mode and selecting an image satisfying specific quality among the captured images are known in the art and Choi’s teaching is an example (Abstract, paragraphs [0043], [0047] and [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tuneld’s teaching of using authenticated fingerprint image to unlock a terminal with Choi’s teaching of capturing a plurality of images in a photographing mode and selecting an image satisfying specific quality among the captured images.  The motivation to do so would be to effectively acquire high quality image as taught by Choi (paragraphs [0006]-[0008]).
Regarding claim 2, Tuneld and Choi disclose the method of claim 1, wherein the adjustment parameters comprise an analog-to-digital converter (ADC) offset and an ADC gain, the ADC offset comprises M first adjustment levels, the ADC gain comprises N second adjustment levels, and M and N are integers greater than 1; and wherein obtaining the plurality of fingerprint images, by acquiring the plurality of sets of fingerprints through adjusting the adjustment parameters of the fingerprint acquisition chip of the fingerprint recognition module more than once comprises: obtaining the plurality of fingerprint images, by acquiring the fingerprints for several times with any first adjustment level selected from the M first adjustment levels and any second (Tuneld, paragraph [0017]: plurality of different sets of sensor setting for a finger.  Paragraph [0020]: controlling A/D conversions.  Paragraphs [0042] and [0046]: flexible settings of gain and offset.  Examiner’s note: There is no support or reasoning in the specification that there are any advantages, improvements, or unexpected results by having adjustment levels in integers.  It is obviously a designer’s choice and also practical to set adjustment levels in integers.)
Claims 8-9, and 15-16 claim similar subject matters to claims 1-2 respectively; therefore, claims 8-9, and 15-16 are rejected at least for the same reasons as claims 1-2 respectively.
9.	Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tuneld et al. (US 20160078274), hereinafter “Tuneld”, in view of Choi et al. (US 20120062720), hereinafter “Choi” and in view of Du et al. (US 9,195,879) hereinafter “Du”, and in view of Qi et al. (NPL-A Hybrid Method for Fingerprint Image Quality Calculation), hereinafter “Qi”.
Regarding claim 3, Tuneld and Choi disclose the method of claim 1, wherein the target fingerprint image is one selected from a group consisting of: a fingerprint image with the highest clarity of the plurality of fingerprint images (Choi, paragraph [0007]: image quality is determined based on “evaluation items such as the degree of eye capture, actual eye, resolution, contrast ratio, noise level, an angle of the face when a person to be photographed stares at a lens”-these parameters determines clarity of an image), [a fingerprint image with the highest signal-to-noise ratio (SNR) of the plurality of fingerprint images, a fingerprint image with the highest coverage rate of the plurality of fingerprint images], and a (Choi, paragraph [0007]: image quality is determined based on resolution).
Tuneld and Choi do not explicitly disclose, but Du discloses the target fingerprint image is selected from a fingerprint image with the highest signal-to-noise ratio (SNR) of the plurality of fingerprint images and a fingerprint image with the highest ridge resolution of the plurality of fingerprint images (Col. 13, line 31- Col. 14, line 22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tuneld and Choi’s teachings of using authenticated fingerprint image to unlock a terminal and capturing a plurality of images in a photographing mode and selecting an image satisfying specific quality among the captured images with Du’s teaching of selecting a target fingerprint image from a fingerprint image with the highest signal-to-noise ratio (SNR) of the plurality of fingerprint images and a fingerprint image with the highest ridge resolution of the plurality of fingerprint images because the results would have been predictable and resulted in selecting an image having the best quality based on the chosen known parameters.
Tuneld, Choi and Du do not explicitly disclose, but Qi discloses the target fingerprint image is selected from a fingerprint image with the highest coverage rate of the plurality of fingerprint images (Section 2.3: Image quality is based on contact area which determines coverage rate of an image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tuneld, Choi and Du’s teachings 
Claim 10 claims similar subject matters to claim 3; therefore, claim 10 is rejected at least for the same reasons as claim 3.
10.	Claims 4-6, 11-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tuneld et al. (US 20160078274), hereinafter “Tuneld”, in view of Choi et al. (US 20120062720), hereinafter “Choi” and in view of Qi et al. (NPL-A Hybrid Method for Fingerprint Image Quality Calculation), hereinafter “Qi”.
Regarding claim 4, Tuneld and Choi disclose the method of claim 1.  Tuneld and Choi do not explicitly disclose, but Qi discloses determining the target fingerprint image with the best image quality from the plurality of fingerprint images comprises: determining the target fingerprint image with the best image quality from the plurality of fingerprint images by using at least one image quality evaluation index configured to evaluate fingerprint images (Qi, section 2.1-2.7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tuneld and Choi’s teachings of using authenticated fingerprint image to unlock a terminal and capturing a plurality of (Abstract).
Regarding claim 5, Tuneld, Choi and Qi disclose the method of claim 4, wherein determining the target fingerprint image with the best image quality from the plurality of fingerprint images by using the at least one image quality evaluation index configured to evaluate the fingerprint images comprises: 

    PNG
    media_image1.png
    459
    1022
    media_image1.png
    Greyscale

(Qi, section 2.7 and 3.1 with equations (17) and (18) and related text)
Regarding claim 6, Tuneld, Choi and Qi disclose the method of claim 5, further comprising: in response to detecting that the fingerprint recognition module is pressed: determining whether a finger pressing the fingerprint recognition module is a dry finger (Tuneld, paragraphs [0010] and [0039]-[0040]).
Claims 11-13 and 17-19 claim similar subject matters to claims 4-6 respectively; therefore, claims 11-13 and 17-19 are rejected at least for the same reasons as claims 4-6 respectively.
11.	Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tuneld et al. (US 20160078274), hereinafter “Tuneld”, in view of Choi et al. (US 20120062720), hereinafter “Choi”,  in view of Qi et al. (NPL-A Hybrid Method for Fingerprint Image Quality Calculation), hereinafter “Qi” and in view of Younghyun Baek (US 20130100267), hereinafter “Baek”.
Regarding claim 7, Tuneld, Choi and Qi disclose the method of claim 6, wherein determining whether the finger pressing the fingerprint recognition module is the dry finger or the wet finger comprises one of: extracting ridge features of a fingerprint of the finger pressing the fingerprint recognition module and determining whether the fingerprint belongs to the dry finger or the wet finger (Tuneld, paragraphs [0010] and [0039]-[0040]).   Tuneld, Choi and Qi do not explicitly disclose determining the number of feature points of the fingerprint of the finger pressing the fingerprint recognition module and determining whether the number of feature points is in a preset range.  However, using a preset range of feature points in analyzing image is known in the art and Baek’s teaching is an example (paragraphs [0074] and [0077]-[0079]).
(paragraph [0022]).
Claims 14 and 20 claim similar subject matters to claim 7; therefore, claims 14 and 20 are rejected at least for the same reasons as claim 7.
Conclusion	
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T. LE whose telephone number is (571)270-0279.  The examiner can normally be reached on Monday-Thursday 8:00 am - 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/THANH T. LE/
Examiner, Art Unit 2495

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495